Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 13, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 2 January 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Reasons for Allowance
Claims 1 and 3-12 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an integrated optical device comprising: a waveguide cladding volume; a waveguide layer within the waveguide cladding volume, wherein the waveguide layer comprises at least one waveguide core that is elongated in a longitudinal direction;  a perturbation layer within the waveguide cladding volume separated from the waveguide layer in a depth direction perpendicular to the longitudinal direction, wherein the perturbation layer comprises: a first emitter layer comprising a first plurality of emitters separated from the waveguide core in the depth direction by a first separation distance that is greater than at least half of a thickness of the first emitter layer in the depth direction  wherein the first plurality of emitters overlap with the waveguide core along at least the emission length; and a second emitter layer comprising a second plurality of emitters, wherein the second plurality of emitters are separated from the first plurality of emitters in the depth direction by a second separation distance that is greater than at least half of a thickness of the first emitter layer or the second emitter layer in the depth direction; wherein a sum of the first separation distance, the thickness of the first emitter layer, the second separation distance, and the thickness of the second emitter layer is less than 2 times a single wavelength of light that the waveguide is configured to guide; and wherein the first and second separation distances and the thicknesses of the first and second emitter layers are configured such that the perturbation layer comprises an antenna; in combination with the other recited limitations in the claim. 
Claims 3-12 are allowable as dependent upon claim 1.
Claim 13 is allowed. 
Independent claim 13 is allowed because the prior art does not teach or suggest a method of forming an integrated optical device  comprising: forming a waveguide cladding volume; forming a waveguide layer within the waveguide cladding volume, wherein the waveguide layer comprises at least one waveguide core that is elongated in a longitudinal direction, wherein the waveguide core and a portion of the waveguide cladding volume form a waveguide; and forming a perturbation layer within the waveguide cladding volume separated from the waveguide layer in a depth direction perpendicular to the longitudinal direction, wherein the perturbation layer comprises: a first emitter layer comprising a first plurality of emitters separated from the waveguide core in the depth direction by a first separation distance that is greater than at least half of a thickness of the first emitter layer in the depth direction  , wherein the first plurality of emitters overlap with the waveguide core along at least the emission length; and   a second emitter layer comprising a second plurality of emitters; wherein a sum of the first separation distance, the thickness of the first emitter layer, the second separation distance, and the thickness of the second emitter layer is less than 2 times a single wavelength of light that the waveguide is configured to guide; and wherein the first and second separation distances and the thicknesses of the first and second emitter layers are configured such that the perturbation layer comprises an antenna from which light in the waveguide core is perturbed and emitted from the integrated optical device over an emission length in the longitudinal direction; in combination with the other recited limitations in the claim. 
Prior art reference Yaacobi et al. (Integrated phased array for wide-angle beam steering, Optics Letters, V. 39, N. 15, 2014; Yaacobi-NPL”) is the closest prior art of record in this application. However, Yaacobi fails to disclose the emitter layer limitations recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883